Citation Nr: 1118670	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-37 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for swollen hands.  

2.  Entitlement to an initial compensable rating for idiopathic spasms, right leg.

3.  Entitlement to an initial compensable rating for idiopathic spasms, left leg. 

4.  Entitlement to an initial compensable rating for chronic otitis externa, right ear.

5.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1981 to July 1989 and August 1993 to April 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a hand disorder and granted service connection and assigned noncompensable rating for idiopathic spasms of the left and right legs, and right ear otitis media.

The issue of entitlement to service connection for swollen hands is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2  Idiopathic spasms of the right leg are manifested by persistent spasms.

3.  Idiopathic spasms of the left leg are manifested by persistent spasms.

4.  Right ear otitis externa is manifested by complaints of pain and itching, but with no objective findings of dry and scaly or serous discharge or frequent and prolonged treatment.

5.  Hypertension was not manifested by diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more, or a history of diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more requiring medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for idiopathic spasms of the right leg were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Codes 8520-5312 (2010).

2.  The criteria for an initial compensable rating for idiopathic spasms of the left leg were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Codes 8520-5312 (2010).

3.  The criteria for a compensable initial rating for right ear otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.31, 4.87, Diagnostic Code 6210 (2010).

4.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection were received in October 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in November 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a statement of the case was issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in November 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations to determine the nature and etiology of his claimed disorders. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Law and Regulations- Increased Rating General

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ears

Law and Regulations - Specific

6210
Chronic otitis externa:
Rating

Swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment
10
38 C.F.R. § 4.87, Diagnostic Code 6210 (2010).


Factual Background and Analysis

STRs reflect that the Veteran began to suffer from otitis externa of the right ear in 2005.  In a November 2005 STR, the Veteran reported a two month history of right worse than left ear pain.  He denied pus or drainage.  Right ear examination found superior/lateral canal with moderate erythema, thin canal skin without discharge or mass.  The Veteran was positive pain to palpation in this area.  The examiner further found no ceruminous discharge, no purulent discharge.  The remainder of the canal and tympanic membrane examination was normal.  The diagnosis was otitis externa, right ear.  

In a December 2005 follow-up, the Veteran continued to complain of intermittent bilateral ear pain.  He reported no ear drainage or bleeding.  A December 2005 head CT scan found no pathology seen of the bilateral temporal bones. 

Following a February 2007 retirement physical examination, the examiner diagnosed otitis externa/occipital neuralgia, right side.  At the time, the Veteran complained that his ears continued to hurt.  

A November 2007 VA examination was stopped for active ear disease.  A December 2007 VA examination also noted the Veteran complained of tenderness in the mastoid area.  The examiner noted the Veteran needed a head CT for further evaluation.  In December 2007, the Veteran cancelled his CT scan, indicating that he would call at a later date to reschedule.  

During a February 2009 ear examination, the Veteran complained of recurrent ear infections with itching in the ear and discharge from the ear.  Upon examination, the examiner noted normal auricle and normal ear canal; however, on the right side there is the residual of otitis externa.  The tympanic membrane was intact, and there was no tenderness over the mastoid.  The Veteran was treated for residual of otitis external.  Laryngeal and pharyngeal examinations were normal.  The diagnosis was residual of otitis externa, right ear. 

In this case, the Veteran's right ear otitis externa has consistently been found to produce inflammation of the external ear canal and ear pain.  While in February 2009, residuals of otitis externa were observed in the right ear (presumably meaning dry and scaly appearance), there has been no evidence of frequent or prolonged treatment for chronic otitis externa.  In short, there is no current objective evidence of active otitis externa with symptoms which would warrant a compensable evaluation under Diagnostic Code 6210.  See 38 C.F.R. § 4.87, Diagnostic Code 6210.

Accordingly, the Board finds that a compensable rating under Diagnostic Code 6200 for right ear otitis externa is not warranted. 



Hypertension

Law and Regulations - Specific

Based on a review of the service treatment records, a rating action in January 2008 granted service connection for a hypertension upon separation of service due to a diagnosis of hypertension in service.  Hypertension was evaluated pursuant to Diagnostic Code 7101; and was initially assigned noncompensable rating.

7101
Hypertensive vascular disease (hypertension and isolated systolic hypertension):
Rating

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Factual Background and Analysis

Service treatment records (STR) indicate ongoing treatment for hypertension.  

The claims file contains numerous blood pressure readings taken over the Veteran's 22 years of service.  There are no readings with a systolic reading over 160, and no readings with a diastolic reading more than 100.  It is noted in the STRs that during service, he was prescribed antihypertensive medication to control his blood pressure.

During a November 2007 VA examination, the Veteran reported he had been on various medications for his blood pressure.  There was no history of stroke, myocardial infarction, congestive heart failure or kidney disease.  Upon examination, the physician noted left arm blood pressure twice at 154/78 and in the right arm at 133/82.  The diagnosis was essential hypertension under fair control.  The examiner noted that the Veteran was employed as an information engineer, and that the hypertension did not impact upon his work or any activities of daily living. 

Based on the evidence of record, the Board finds that the Veteran's hypertension has been manifested by diastolic pressure readings primarily between 90 and 100, and systolic pressure readings primarily less than 160.  As noted above, a compensable evaluation for hypertension requires diastolic pressure readings to be primarily 100 or greater, or systolic pressure readings to be primarily 160 or greater, or with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  It is apparent by evidence of record, this was not the case both during service and post-service.  Therefore, a compensable rating for hypertension is not warranted.  

Idiopathic Spasms of the Legs

Law and Regulations - Specific

5312
Group XII.
Rating

Function: Dorsiflexion (1); extension of toes (2); stabilization of arch (3).

Anterior muscles of the leg: 
1. Tibialis anterior; 
2. extensor digitorum longus; 
3. extensor hallucis longus; 
4. peroneus tertius. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5312 (2010)

8520
Paralysis of Sciatic Nerve:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
8620
Neuritis.
8720
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010)

Factual Background and Analysis

Service treatment records (STR) indicate ongoing complaints of leg spasms.  

During a November 2005 service examination, the Veteran reported pain in the right thigh muscle with spasms and numbness of the right foot.  He stated that running and heavy activity and at night seemed to be when symptoms were worse.  He reported the onset as being associated with problems with lower back.  He ruptured a disc about 10 years ago and had problems with muscle twitching, spasms, and pain in his leg.  He was told this was due to varicose veins most recently, and also that has been this is due to magnesium deficiency.  The Veteran reported the problem continued and was getting worse.  Examination of the leg found cutaneous hyperesthesia and decreased sensation to light touch medial left leg.  Spasms of muscles of thigh were induced by palpation.  The examiner diagnosed radiculopathy of the right leg.  

Also in December 2005, the Veteran was followed-up for muscle cramping felt to be due to varicose veins.  The examiner noted varicose veins were inconsistent with the symptoms.  An MRI found L1-2 posterocentral disc herniation, moderate but without evidence of nerve impingement.  This possibly represented a pain generator.  L4-L5 diffuse annular disc bulge with posterocentral to right paracentral anular tear.  While no nerve root was impinged, this possibly represented a pain generator.  At T10-11 there was a small posterocentral protrusion which might slightly displace, but did not compress the distal thoracic cord.  While no myelopathic or radicular symptoms were suspected secondary to this lesion, it might also be a source of the pain.  The diagnosis was organic sleep related leg cramps.  

In an April 2006 STR, the Veteran reported he was awakened by muscle cramps practically every night and had a hard time falling back asleep.  He reported he suffers muscle cramps during intensive physical exertion, such as running.  Upon neurophysiological examination, the examiner noted pronounced fasciculations in the right gastrocnemius muscle and cramp during the examination.  

During a February 2007 service retirement examination, the Veteran complained of muscle spasms in both legs.  Upon examination, the examiner found muscle twitches in both calves.  With regard to his leg spasms, they occurred at rest or at night.  He used muscle relaxants and analgesics without effect.  He had an EMG with non-specific diagnosis.  He was able to walk about eight blocks with pain at the end of walking.  He has seen neurologists and no specific diagnosis have been made.  The examiner diagnosed idiopathic spasms of lower extremities.  It was noted the Veteran worked full-time as an information engineer, and this condition have no impacted upon work.  His activities of daily living were basically unaffected although he could not walk as vigorously as he would like. 

In a July 2008 VA progress note, the Veteran reported that his legs twitched. 

In an August 2008 letter, the Veteran reported that his leg disorders were constant and painful and hamper his ability to walk or sit without pain.  

During a February 2009 VA joints examination, the Veteran reported leg cramping in his calves bilaterally.  He stated his cramps woke him at night, but caused no interference with his job.  He stated the cramps interfered with daily activity as he has difficulty driving his car and sitting for long periods of time.  Upon examination, the examiner noted that the Veteran was also able to go up on his heels and toes.  He had some pain with palpation of the gastrocnemius bilaterally.  Deep tendon reflexes are even at 2/4 in both lower extremities.  The examiner noted that after repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  Muscle tone was normal.  An EMG test was normal.  The examiner noted that there was no electrodiagnostic evidence of right lumbosacral radiculopathy or large fiber peripheral polyneuropathy at that time.  

Upon review of the evidence of record, the Board finds that the Veteran's service-connected idiopathic spasms of the right and left legs (Muscle Group XII) is best classified as resulting in no more than slight muscle impairment.  Both the November 2007 and February 2009 examiners found cramping of the legs, but no other symptoms were observed.  

The Board finds that the service-connected idiopathic spasms of the right and left legs is appropriately characterized as slight and pursuant to Diagnostic Code 5312, a noncompensable rating is warranted for idiopathic spasms of the right and left legs affecting Muscle Group XII.

Although a rating could be considered under 38 C.F.R. § 4,124a, Diagnostic Code  8720, here, the evidence does not reflect even mild paralysis of the sciatic nerve to allow for a 10 percent rating.  The Veteran has full movement of the muscles below the knee, and flexion of knee has not been described as weakened.

All Increased Rating Claims
The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected idiopathic disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  The Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of this disability.  Both the   Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claims for increased ratings.


ORDER

Entitlement to an initial compensable rating for idiopathic spasms, right leg, is denied.

Entitlement to an initial compensable rating for idiopathic spasms, left leg, is denied. 

Entitlement to an initial compensable rating for chronic otitis externa, right ear, is denied.

Entitlement to an initial compensable rating for hypertension is denied. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this issue.

The Veteran's extensive service treatment records (STRs) for his two periods of service have been reviewed.  Records for his first period of service include no complaints or findings regarding his hands.  During his second period of service, a January 2003 report of physical examination included a normal clinical evaluation of the upper extremities.  In the associated report of medical history, he denied pain or swollen joints of impaired use of the hands.  On a February 2005 Post-Deployment physical examination report, the Veteran denied swollen of painful joints.  In a February 2007 report of medical history, the Veteran again denied painful joints; however, he complained that his hands were numb and discolored.  Physical examination of the upper extremities was normal.  In April 2007, approximately two week prior to his retirement, the Veteran was seen for complaints of a rash on his hands, and swelling and pain in the palms and fingers.  He was known to have psoriasis.  Physical examination of the hands revealed erythema with multiple vesicular papules.  No edema of the fingers or joints was observed.  The impression was to get an arthritis survey of the hands to rule out psoriatic arthritis.

In November 2007, the Veteran underwent a VA medical examination.  He related that he had swollen hands along with a skin condition for about 11/2 years.  The swelling varied from day-to-day.  Objective examination revealed full strength in the hands with full flexion and extension of the fingers bilaterally.  Dexterity was not impaired.  A rash on the hands was observed (the Veteran is service connected for psoriasis).  The physician concluded that the hand examination was normal.  

During a July 2009 VA hand examination, the Veteran reported that his right fourth and fifth fingers tingled to varying degrees as did his left palm.  He did not indicate it to be worse at any time of the day or in any pattern.  He felt as if his bilateral palms were swollen, but not the dorsum of his hands.  He stated his tingling is worse with increased palmar swelling.  He denied involvement of his wrists, elbows, shoulder, feet, ankles, knees or hips.  He reported he dropped things and this was embarrassing and affected him at work.  He stated his hands had been trembly for the past two years and his hands sweat more than they used to.  He felt that his hands had increased swelling in the palms once or twice a week and it usually got better in a day or so.  Upon examination, the examiner observed no definite swelling in either palm or in the fingers.  The examiner reported he does not have symptoms of rheumatoid arthritis, nor any joint swelling found to suggest he has rheumatoid arthritis.  His finger symptoms are paresthesias, and he may have a neuropathy causing his palmar swelling.  The examiner deferred to neurology for a diagnosis.  Neuropathy could lead to decreased coordination of his fingers.  Increased sweating of his fingers and tremulousness was noted. 

The Veteran is a Gulf War Veteran, and was deployed to Iraq.  Under 38 C.F.R. § 3.17 (Compensation for Certain Disabilities due to Undiagnosed Illnesses), the Veteran has described joint pain in the fingers, and appears to have neurologic signs or symptoms.  A neurology examination of his hands has been suggested and should be accomplished to determine the etiology of his hand complaints.  

In view of the foregoing, this issue is remanded for the following actions:

1.  The RO should obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for hand complaints (other than psoriasis) since July 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA neurology examination to determine the etiology of his hand pain and swelling.  It should be noted that the Veteran served in Iraq from June 2004 to March 2005.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Gulf War Guidelines Examination.  At the conclusion of the examination the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a disability of the hands that is related to service.  Adequate reasons and bases are to be provided with this opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


